JOSEPH D. MARCHAND, ESQUIRE, TRUSTEE
117-119 West Broad Street
P.O. Box 298
Bridgeton, New Jersey 08302
(856) 451-7600
Attorney for Trustee


                          UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF NEW JERSEY

In the Matter of:             :    IN PROCEEDING UNDER CHAPTER 7
                              :    OF THE U.S. BANKRUPTCY CODE
    Marla Webster,            :
                              :    CASE NO.    19-22411/JNP
                 Debtor(s)    :
                              :
NOTICE OF CROSS MOTION TO COMPEL MARLA WEBSTER TO COMPLY WITH
                     ORDER ENTERED JANUARY 7, 2020
                 Hearing Date: FEBRUARY 25, 2020 @ 10:00 a.m.


TO:     ALL PARTIES LISTED ON ATTACHED MAILING MATRIX

        Joseph D. Marchand, Esquire, attorney for the Chapter 7 Trustee, has filed papers with
the Court for a Cross Motion to Compel Marla Webster to Comply with Order dated January 7,
2020. Your rights might be affected. You should read these papers carefully and discuss
them with your attorney, if you have on in the bankruptcy case. (If you do not have an
attorney, you may wish to consult one.)
        If you do not want the Court to enter an Order regarding the Cross Motion to Compel
Marla Webster to Comply with Order dated January 7, 2020 or if you want the Court to consider
your views on the Motion, then on or before February 18, 2020, you or your attorney must:
        File with the Court a written request for a hearing or response or answer explaining your
position at the:


                                 United Stated Bankruptcy Court
                                  USPO & Courthouse Building
                                          PO Box 2067
                                        401 Market Street
                                   Camden, NJ 08101-2067
       If you mail your request/response to the Court for filing, you must mail it early enough so
the Court will receive it on or before the date stated above.
       You must also mail a copy to:
Joseph D. Marchand, Esquire, Attorney for Trustee, 117-119 West Broad Street, PO Box 298,
Bridgeton, New Jersey, 08302, as well as to all parties set forth on the attached Service List.
       If you are opposing the Order the Trustee is seeking from the Court, you must attend the
hearing scheduled to be held on February 25, 2020, at 10:00 a.m. before the Honorable
Jerrold N. Poslusny, Jr. in the United States Bankruptcy Court, 401 Market Street,
Camden, New Jersey, 08101.
       If you do not take these steps, the Court may decide that you do not oppose the relief
sought in the motion and may enter an order granting that relief.
       Statement of Non-Necessity of Brief. The movant certifies pursuant to D.N.J. LBR 9013-
2 that the within motion involves common questions of law and fact and does not involve
complex or novel issues such as to require the submission of a legal brief.




Dated: February 11, 2020                      By:     /s/ Joseph D. Marchand
                                                      Joseph D. Marchand, Esquire
                                                      Attorney for Trustee
